Mr. James Walsh, Director Department of Social Services Broadway State Office Building Jefferson City, Missouri  65101
Dear Mr. Walsh:
This is in response to the request of your predecessor for an official opinion of the Attorney General on a question pertaining to the operation of the Missouri Board of Nursing Home Administrators in the Department of Social Services.
The question was raised in the Report of the State Auditor on his audit of the Board for the biennium ending June 30, 1976, and is described by the Auditor as follows:
              "In order to obtain a license the nursing home administrator must pass a two-part examination. There is a $50 fee for taking the exam. One part of the examination is a national exam purchased from a national testing service. The other part of the exam is a state exam developed by the state board.
              "If the national portion of the exam is not passed and is later retaken, the $50 fee is again assessed. If the state portion of the exam is not passed and is later retaken, no additional fee is required. The exemption of the fee for retaking the state portion of the exam may be in violation of Section 344.030(2), RSMo 1975 Supp."
Section 344.030, RSMo Supp. 1975, provides in material part:
              "1.  Before any person is licensed as a nursing home administrator in this state, he shall apply for a license and furnish the Missouri board of nursing home administrators with satisfactory proof that he . . . has passed an examination to the satisfaction of the examining board. . . .
              "2.  Upon meeting the requirements of subsection 1 and the payment of a fee of fifty dollars to the director of revenue, the applicant shall be examined by the Missouri board of nursing home administrators, or a committee thereof, under such rules and regulations as the board may determine, . . ."
It is our opinion that this statute makes imposition of a $50 fee mandatory prior to each and every licensure examination conducted by or on behalf of the Missouri Board of Nursing Home Administrators. We do not believe the Board is authorized by rule or regulation or otherwise to designate a part of the examination as subject to the statutory fee and another part of the examination under certain circumstances as exempt from the statutory fee.
CONCLUSION
It is the opinion of this office that the Board of Nursing Home Administrators is required to assess and collect a fee of $50 prior to the examination of an applicant for license and the Board may not waive this fee when an applicant is reexamined on part of the examination.
The foregoing opinion, which I hereby approve, was prepared by my assistant, Louren R. Wood.
Yours very truly,
                                  JOHN ASHCROFT Attorney General